Title: To George Washington from Edmund Randolph, 21 February 1794
From: Randolph, Edmund
To: Washington, George


          
            Friday 2 o’clock. 21st Feb. [1794]
          
          E. Randolph has the honor of informing the President, that Fauchet, and Petrie have
            just this moment left him. They brought sealed credentials; but upon my informing them,
            that an open copy was necessary for me, they will send it instante⟨r⟩. I am this instant at dinner; but shall wait upon you immediately
            after—They make the demand; but I told them, that the requisition
            must be in writing—They have a writing from the executive council to this effect—I this
            morning mentioned this subject again to the other gentlemen. But I have directed my
            messenger to receive orders from Mr Dandridge, whether he is to proceed to summon the other gentlemen to your house immediately—If you approve
            of this, Mr Dandridge will only say to the Messenger to deliver the message Which I have
            given him for the other gentlemen.
        